The opinion of the court was delivered by
Greene, J. :
This was an action to recover damages for personal injuries alleged to have been sustained by the plaintiff through the negligence of the employees of the defendants, the Metropolitan Street Railway Company and the Kansas City Elevated Railway Company, while she was a passenger on one of their cars. Plaintiff recovered judgment against the Metropolitan Street Railway Company, to reverse which this proceeding is prosecuted.
The plaintiff was a passenger upon one of the elevated lines of the defendant’s road from Kansas City, Mo., to the James street station, Kansas City, Kan. When the car in which she was a passenger arrived *257at the station the doors leading into the station were opened and she alighted from the car upon an elevated structure leading into the waiting-room. The entrance is through double doors, so hung that when released from their fastenings they gravitate apart; they are held together by a rope or cord, so arranged that it can be released from its fastenings by the conductor in the rear end, or vestibule, of the caE It is the duty of the conductor, when the car stops at a station, to be in the rear of the car and release the rope, which will permit the doors to open for the entrance of passengers into the station, and when all passengers have passed through it is his duty to pull the rope, thus closing the doors, which are held shut by placing a ring attached to • the end of the rope upon a peg or nail on the side of the building. On this occasion, when the car arrived at the station, the conductor was inside, and about the middle of, the car collecting fares. While at this place a passenger, without authority from the conductor, pulled the ring off the peg, thus permitting the' doors to open, and while the plaintiff was passing through the doors into the station the same passenger pulled the cord which closed the doors and caught her between them, thus inflicting the injury for which she recovered. The negligence charged is as follows:
“That-the conductor in charge of said car was not at his post of duty when said car arrived at said station, although said conductor and the defendant well knew that if he was absent from his post of duty passengers were liable to pull said rope and open and shut said door, and that it was negligence in said conductor in abandoning his post of duty, and negligence in his not being on the rear platform, when said car arrived at said station, and it was negligence in said conductor permitting passengers on said- ear to open *258and close said door, and it was negligence in the mo■torneer in opening the gates of said car before the conductor had got to his post of duty on the rear platform, and negligence in said motorneer in opening said gates before knowing said conductor was at his post of duty.”
It was not denied that it was the duty of the conductor to be in the rear of the car to open and close these doors ; that he was not at such place when the car arrived at the station, or that he did .not get to his place in time either to open or close the doors before the passengers had all passed into the waiting-room. The excuse offered was that a number of passengers boarded the car just before reaching the James street station, and he was endeavoring to collect the fares and get to the rear of the car in time to perform this duty ; that because of the number of passengers and the performance of those other duties he was unable to do so within time.
Errors are predicated upon the overruling of the demurrer to the evidence of plaintiff, and upon the refusal of the court to submit to the jury the question of contributory negligence of the plaintiff, neither of which is of sufficient importance to require of us more than to say that in our judgment no error was committed.
The principal contention is upon the giving of the following instruction :
“It was the duty of the conductor of the defendant, the Metropolitan Street Railway Company, in charge of the car in question to exercise the highest possible caution and prudence in the letting off passengers at the station in question — the James street station of the defendant, and it was also his duty to see and know that the plaintiff was safely off the car and through the doors of. the waiting-room ; and .having failed in his duty in that behalf , the plaintiff is enttled *259to í’ecover a verdict against the defendant. So that the only question for you to determine in this case is how much the plaintiff is entitled to recover for the result of the injuries sustained at the time and place in question.”
The fact that the conductor was not in the rear of the car when it arrived at the James street station was undisputed.
The defendant was a common carrier of passengers, and was granted and protected in the exercise of large privileges that it might quickly and safely transport passengers upon its lines of road. It undertook the carriage of human beings, whose lives, limbs and health are of great importance to the public, as well as to themselves. It is held to the utmost degree of care and skill in the preparation and management of the means of conveyance which may be employed under the circumstances. The authorities generally hold this to be the true measure'of duty of such corporations. (Terre Haute etc. R. Co. v. Sheeks, 155 Ind. 74, 56 N. E. 434; McCurrie v. Southern Pac. Co., 122 Cal. 558, 55 Pac. 324; West Chic. R. R. Co. v. Kromshinsky, 185 Ill. 92, 56 N. E. 1110; The Louisville, New Albany and Chicago Railway Company v. Snyder, 117 Ind. 435, 20 N. E. 284, 3 L. R. A. 434, 10 Am. St. Rep. 60; New Jersey Railroad Company v. Kennard, 21 Pa. St. 203 ; Moore v. The Des Moines & Fort Dodge R'y Co., 69 Iowa, 491, 30 N. W. 51; C. P. & St. L. Ry. Co. v. Lewis, 145 Ill. 67, 33 N. E. 960 ; Ladd v. Foster, [D. C.] 31 Fed. 827 ; Jordan v. New York &c. Railroad, 165 Mass. 346, 32 L. R. A. 101, 43 N. E. 111, 52 Am. St. Rep. 522.)
The injury occurred upon an elevated road upon which passengers, after alighting from the car, could get out of danger only by passing into the station. It was therefore the bounden duty of the company *260to' have some one upon the rear end of the car when it stopped at this station to open the doors for the admission of passengers into the depot, and not to close them until all passengers had passed through. To neglect these duties, or to allow passengers to undertake the performance of them, was negligence which unnecessarily endangered the lives and limbs of passengers. Whether negligence is shown is ordinarily a question for the jury ; but when the facts are undisputed, and only one conclusion can be drawn therefrom, it becomes a question for the court. (Kansas Pacific R. Co. v. Butts, 7 Kan. 308 ; U. P. Rly. Co. v. Lipprand, 5 Kan. App. 484, 47 Pac. 625; Dewald v. K. C. Ft. S. & G., 44 Kan. 586, 24 Pac. 1101; K. P. Rly. v. Pointer, 14 id. 37; C. B. U. P. Rld. Co. v. Hotham, 22 id. 41.)
The law as expressed by the court below upon the undisputed facts announced the correct rule and is amply supported by authorities.
The judgment of the court below is affirmed.
All the Justices concurring.